ORDER
Based upon the terms of the Joint Petition for Disbarment and Affidavit filed by Arthur J. Frank in accordance with Maryland Rule 16-772, and the written recommendation of Bar Counsel, it is this 26th day of April, 2006
ORDERED, by the Court of Appeals of Maryland, that Arthur J. Frank, be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Arthur J. Frank from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.